     Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 1 of 49




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS            MDL 2724
PRICING ANTITRUST LITIGATION              16-MD-2724
                                          HON. CYNTHIA M. RUFE


IN RE: DOXYCYCLINE CASES                  16-DX-27240


THIS DOCUMENT RELATES TO:

DOXYCYCLINE DIRECT PURCHASER              16-DX-27241
ACTION




DEFENDANT MAYNE PHARMA INC.’S ANSWER TO CONSOLIDATED DIRECT
            PURCHASER CLASS ACTION COMPLAINT
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 2 of 49




       Defendant Mayne Pharma Inc. (“Mayne”), by and through its counsel, hereby answers

and submits affirmative defenses to the Direct Purchaser Plaintiffs’ Consolidated Class Action

Complaint (“Complaint”) (ECF 83), as set forth below.

       Mayne denies the allegations in the Complaint except as specifically admitted, denies any

allegations as to which there is no specific response, denies all titles, headings, footnotes,

subheadings, and any other material not contained in numbered paragraphs, and denies that it

violated federal antitrust laws in any way. Mayne further states that this Answer is solely on

behalf of Mayne Pharma Inc., and Mayne is answering allegations only as to itself. Mayne lacks

knowledge or information to form a belief about the truth of the allegations in the Complaint that

are directed toward other defendants and on that basis denies all such allegations.

                                    I.      INTRODUCTION

       1.      Mayne admits that Plaintiffs have filed a class action complaint against Mayne.

The remaining allegations of Paragraph 1 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 1 to the extent they purport to relate to Mayne.

       2.      Mayne denies the allegations of Paragraph 2.

       3.      Mayne admits that Plaintiffs assert violations of antitrust law. Mayne denies the

remaining allegations of Paragraph 3.

       4.      Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations of Paragraph 4 and, therefore, denies all such allegations.

       5.      Mayne admits that doxycycline hyclate delayed-release (“Doxy DR”) is a

tetracycline-class generic drug indicated for: specific bacterial infections; sexually transmitted

infections; ophthalmic infections; acne; urinary tract infections; and certain intestinal infections.




                                                 1
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 3 of 49




Mayne lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations of Paragraph 5 and, therefore, denies all such allegations.

       6.      Mayne admits that Doxy DR is available in tablet form in different dosages.

Mayne specifically denies the second sentence of Paragraph 6. Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of Paragraph 6

and, therefore, denies all such allegations.

       7.      The allegations in Paragraph 7 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 7 to the extent they purport to relate to Mayne.            Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph 7

and, therefore, denies all such allegations.

       8.      Mayne denies the allegations in Paragraph 8.

       9.      Mayne denies the allegations in Paragraph 9.

       10.     Mayne admits that it received a subpoena from the United States Department of

Justice related to the pricing and sale of generic pharmaceuticals. Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

10 and, therefore, denies all such allegations.

       11.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 11 and, therefore, denies all such allegations.

       12.     The allegations in Paragraph 12 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 12 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                  2
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 4 of 49




12 as they relate to other Defendants or third-parties and, therefore, denies all such allegations.

       13.     The allegations in Paragraph 13 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 13 to the extent they purport to relate to Mayne.            Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

13 as they relate to other Defendants or third-parties and, therefore, denies all such allegations

       14.     The allegations in Paragraph 14 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 14 to the extent they purport to relate to Mayne.            Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

14 as they relate to other Defendants or third-parties and, therefore, denies all such allegations

       15.     The allegations in Paragraph 15 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 15 to the extent they purport to relate to Mayne.            Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

15 as they relate to other Defendants and, therefore, denies all such allegations.

       16.     Mayne admits that certain state attorneys general filed a civil action against

Mayne and others in December 2016. Mayne denies the remaining allegations in Paragraph 16

to the extent they purport to relate to Mayne. Mayne lacks knowledge or information sufficient

to form a belief about the truth of the remaining allegations in Paragraph 16 as they relate to

other Defendants and third-parties and, therefore, denies all such allegations.

       17.     The allegations in Paragraph 17 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                  3
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 5 of 49




Paragraph 17 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

17 as they relate to other Defendants and, therefore, denies all such allegations.

       18.     Mayne denies the allegations of Paragraph 18.

       19.     Mayne denies the allegations of Paragraph 19.

                             II.    JURISDICTION AND VENUE

       20.     The allegations of Paragraph 20 set forth legal conclusions to which no response

is required, but if a response is required, Manye denies such allegations.

       21.     The allegations in Paragraph 21 set forth legal conclusions to which no response

is required, but if a response is required, Manye denies such allegations.

       22.     Mayne admits that it has sold Doxy DR in the United States. The remaining

allegations in Paragraph 22 set forth legal conclusions to which no response is required, but if a

response is required, Mayne denies such allegations.

       23.     The allegations of Paragraph 23 set forth legal conclusions to which no response

is required, but if a response is required, Mayne denies such allegations.

                                        III.    PARTIES

A.     Plaintiffs

       24.     Mayne denies that Plaintiffs were injured in their business or property by reason

of the allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 24 and, therefore, denies all such allegations.

       25.     Mayne denies that Plaintiffs were injured in their business or property by reason

of the allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 25 and, therefore, denies all such allegations.




                                                 4
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 6 of 49




       26.     Mayne denies that Plaintiffs were injured in their business or property by reason

of the allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 26 and, therefore, denies all such allegations.

       27.     Mayne denies that Plaintiffs were injured in their business or property by reason

of the allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 27 and, therefore, denies all such allegations.

       28.     Mayne denies that Plaintiffs were injured in their business or property by reason

of the allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 28 and, therefore, denies all such allegations.

B.     Defendants

       29.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 29 and, therefore, denies all such allegations.

       30.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 30 and, therefore, denies all such allegations.

       31.     Mayne admits that its principal place of business is in Raleigh, North Carolina.

Mayne denies the remaining allegations in Paragraph 31.

       32.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 32 and, therefore, denies all such allegations.

       33.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 33 and, therefore, denies all such allegations.

       34.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 34 and, therefore, denies all such allegations.

       35.     Mayne lacks knowledge or information sufficient to form a belief about the truth




                                                 5
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 7 of 49




of the allegations in Paragraph 35 and, therefore, denies all such allegations.

       36.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 36 and, therefore, denies all such allegations.

       37.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 37 and, therefore, denies all such allegations.

       38.     Mayne denies the allegations in Paragraph 38 to the extent they purport to relate

to Mayne. Mayne lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations in Paragraph 38 as they relate to other Defendants and, therefore,

denies all such allegations.

C.     Co-Conspirators

       39.     Mayne denies the allegations in Paragraph 39.

       40.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the first sentence of Paragraph 40 and, therefore, denies all such allegations.

Mayne denies the remaining allegations in Paragraph 40.

       41.     Mayne denies the allegations in Paragraph 41.

       42.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 42 and, therefore, denies all such allegations.

       43.     Mayne denies the allegations in Paragraph 43 to the extent they purport to relate

to Mayne. Mayne lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations in Paragraph 43 as they relate to other parties and, therefore, denies all

such allegations.

                      IV.      INTERSTATE TRADE AND COMMERCE

       44.     Mayne lacks knowledge or information sufficient to form a belief about the truth




                                                 6
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 8 of 49




of the allegations in Paragraph 44 and, therefore, denies all such allegations.

       45.     Mayne admits that its parent company has manufactured Doxy DR.               Mayne

denies the remaining allegations in Paragraph 45 as they relate to Mayne. Mayne lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations of

Paragraph 45 as to other Defendants and, therefore, denies all such allegations.

       46.     Mayne admits that it has sold Doxy DR in the United States. Mayne denies the

remaining allegations in Paragraph 46 as they relate to Mayne.             Mayne lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations of

Paragraph 46 as to other Defendants and, therefore, denies all such allegations.

       47.     Mayne denies the allegations in Paragraph 47 as they relate to Mayne. Mayne

lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations of Paragraph 47 as to other Defendants and, therefore, denies all such allegations.

       48.     Mayne denies the allegations in Paragraph 48.

       49.     Mayne denies the allegations in Paragraph 49.

       50.      Mayne denies the allegations in Paragraph 50.

                              V.      FACTUAL ALLEGATIONS

A.     The Generic Drug Market Is a Commodities Market, Where Competition
       Historically Has Been Keen.

       1.      Generic drugs should lead to lower prices.

       51.     The allegations in Paragraph 51 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 51 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 51 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph


                                                 7
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 9 of 49




51 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       52.     The allegations in Paragraph 52 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 52 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 52 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

52 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       53.     The allegations in Paragraph 53 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 53 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 53 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

53 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       54.     The allegations in Paragraph 54 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 54 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 54 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

54 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.




                                               8
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 10 of 49




       55.     The allegations in Paragraph 55 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 55 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 55 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

55 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       56.     The allegations in Paragraph 56 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 56 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 56 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

56 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       57.     The allegations in Paragraph 57 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 57 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 57 to the extent they purport to relate to Mayne.         Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

57 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       58.     The allegations in Paragraph 58 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                               9
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 11 of 49




Paragraph 58 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

58 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       2.      Prescription drug prices in the United States are governed by institutional
               safeguards, which are intended to keep drug prices competitive.

       59.     The allegations in Paragraph 59 are not directed toward Mayne, and therefore no

response is required. The allegations in Paragraph 59 set forth legal conclusions to which no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 59 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

59 as they relate to other Defendants and/or non-parties and, therefore, denies all such

allegations.

       60.     Mayne admits that it has reported a Wholesale Acquisition Cost (“WAC”) for

Doxy DR. The remaining allegations in Paragraph 60 are not directed toward Mayne, and

therefore no response is required. To the extent a response is required, Mayne denies the

allegations in Paragraph 60 to the extent they purport to relate to Mayne.         Mayne lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 60 as they relate to other Defendants and/or non-parties and, therefore, denies all

such allegations.

       61.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 61 and, therefore, denies all such allegations.

       62.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 62 and, therefore, denies all such allegations.


                                                 10
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 12 of 49




       63.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 63 and, therefore, denies all such allegations.

       64.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 64 and, therefore, denies all such allegations.

       65.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 65 and, therefore, denies all such allegations.

       66.     Mayne denies the allegations in Paragraph 66.

B.     Defendants Conspired to, Among Other Things, Fix Doxycycline Prices.

       67.     The allegations in Paragraph 67 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 67 to the extent they purport to relate to Mayne.            Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

67 as they relate to other Defendants or third-parties and, therefore, denies all such allegations.

       68.     Mayne admits that it received a subpoena from the United States Department of

Justice related to the pricing and sales of generic pharmaceuticals. Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

68 as they relate to other Defendants or third parties and, therefore, denies all such allegations.

       69.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 69 and, therefore, denies all such allegations.

       70.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 70 and, therefore, denies all such allegations.

       1.      Doxycycline Regular Releases

               a.    Defendants dominance over Doxycycline Regular Release sales
                      permitted them to fix prices, rig bids, and engage in market and


                                                 11
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 13 of 49




                       customer allocation, and their abrupt price increases are otherwise
                       inexplicable.

       71.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 71 and, therefore, denies all such allegations.

       72.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 72 and, therefore, denies all such allegations.

       73.     The allegations in Paragraph 73 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 73 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

73 as they relate to other Defendants and, therefore, denies all such allegations.

               b.      Defendants’ collective market dominance permitted them to collude.

       74.     The allegations in Paragraph 74 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 74 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

74 as they relate to other Defendants and, therefore, denies all such allegations.

       75.     The allegations in Paragraph 75 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 75 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

75 as they relate to other Defendants and, therefore, denies all such allegations.

               c.      Defendants’ effective prices were            remarkably       stable   before
                       skyrocketing in the Class Period.



                                                 12
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 14 of 49




       76.     The allegations in Paragraph 76 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 76 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

76 as they relate to other Defendants and, therefore, denies all such allegations.

       77.     The allegations in Paragraph 77 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 77 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

77 as they relate to other Defendants and, therefore, denies all such allegations.

       78.     The allegations in Paragraph 78 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 78 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

78 as they relate to other Defendants and, therefore, denies all such allegations.

       79.     The allegations in Paragraph 79 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 79 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

79 as they relate to other Defendants and, therefore, denies all such allegations.

       80.     The allegations in Paragraph 80 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 80 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or




                                                 13
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 15 of 49




information sufficient to form a belief about the truth of the remaining allegations in Paragraph

80 as they relate to other Defendants and, therefore, denies all such allegations.

       81.     The allegations in Paragraph 81 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 81 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

81 as they relate to other Defendants and, therefore, denies all such allegations.

       82.     The allegations in Paragraph 82 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 82 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

82 as they relate to other Defendants and, therefore, denies all such allegations.

       83.     The allegations in Paragraph 83 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 83 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

83 as they relate to other Defendants and, therefore, denies all such allegations.

       84.     The allegations in Paragraph 84 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 84 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

84 as they relate to other Defendants and, therefore, denies all such allegations.

       85.     The allegations in Paragraph 85 are not directed toward Mayne, and therefore no




                                                 14
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 16 of 49




response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 85 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

85 as they relate to other Defendants and, therefore, denies all such allegations.

       86.     The allegations in Paragraph 86 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 86 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

86 as they relate to other Defendants and, therefore, denies all such allegations.

       87.     The allegations in Paragraph 87 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 87 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

87 as they relate to other Defendants and, therefore, denies all such allegations.

       88.     The allegations in Paragraph 88 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 88 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

88 as they relate to other Defendants and, therefore, denies all such allegations.

       89.     The allegations in Paragraph 89 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 89 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                 15
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 17 of 49




89 as they relate to other Defendants and, therefore, denies all such allegations.

       90.     The allegations in Paragraph 90 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 90 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

90 as they relate to other Defendants and, therefore, denies all such allegations.

               d.      As part of the conspiracy, Defendants increased their WAC
                       benchmarks exorbitantly within weeks of each other.

       91.     The allegations in Paragraph 91 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 91 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

91 as they relate to other Defendants and, therefore, denies all such allegations.

       92.      The allegations in Paragraph 92 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 92 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

92 as they relate to other Defendants and, therefore, denies all such allegations.

               e.      Whatever shortages or other market changes may have occurred
                       during the Class Period, they alone cannot have caused the
                       extraordinary price increase.

       93.     Mayne admits the allegations in the first sentence in Paragraph 93. Mayne lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 93 and, therefore, denies all such allegations.

                       i.      Reported “shortages” do not correlate with reduced sales.


                                                 16
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 18 of 49




       94.     The allegations in Paragraph 94 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 94 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

94 as they relate to other Defendants and, therefore, denies all such allegations.

       95.     The allegations in Paragraph 95 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 95 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

95 as they relate to other Defendants and, therefore, denies all such allegations.

       96.     The allegations in Paragraph 96 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 96 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

96 as they relate to other Defendants and, therefore, denies all such allegations.

                       ii.     Defendants’ exponential increases in revenue also support
                               price collaboration.

       97.     The allegations in Paragraph 97 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 97 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

97 as they relate to other Defendants and, therefore, denies all such allegations.

       98.     The allegations in Paragraph 98 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in


                                                 17
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 19 of 49




Paragraph 98 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

98 as they relate to other Defendants and, therefore, denies all such allegations.

               f.      Evidence unearthed in a related case corroborates Par’s involvement
                       in the conspiracy.

       99.      The allegations in Paragraph 99 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 99 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

99 as they relate to other Defendants and, therefore, denies all such allegations.

       100.     The allegations in Paragraph 100 are not directed toward Mayne, and therefore

no response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 100 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

100 as they relate to other Defendants and, therefore, denies all such allegations.

       101.     The allegations in Paragraph 101 are not directed toward Mayne, and therefore

no response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 101 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

101 as they relate to other Defendants and, therefore, denies all such allegations.

       102.     The allegations in Paragraph 102 are not directed toward Mayne, and therefore

no response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 102 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph


                                                 18
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 20 of 49




102 as they relate to other Defendants and, therefore, denies all such allegations.

               2.       Doxycycline DR

               a.       Defendants’ dominance over Doxycycline DR sales permitted them to
                        fix, maintain, and stabilize prices, rig bids, and engage in market and
                        customer allocation.

       103.    The allegations in Paragraph 103 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 103 to the extent they purport to relate to Mayne. Mayne also lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

103 as they relate to other Defendants and, therefore, denies all such allegations.

       104.    Mayne denies the allegations in the first sentence of Paragraph 104. Mayne lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 104 and, therefore, denies all such allegations.

       105.     Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the first sentence of Paragraph 105 and, therefore, denies all such

allegations.   Mayne denies the allegations in the second sentence of Paragraph 105.         The

remaining allegations in Paragraph 105 are not directed toward Mayne, and therefore no

response is required.     To the extent a response is required, Mayne denies the remaining

allegations in Paragraph 105 to the extent they purport to relate to Mayne.

               b.       The Doxycycline DR scheme.

       106.    Mayne denies the allegations in Paragraph 106.

       107.    The allegations in Paragraph 107 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 107 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or



                                                19
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 21 of 49




information sufficient to form a belief about the truth of the remaining allegations in Paragraph

107 as they relate to other Defendants and, therefore, denies all such allegations.

       108.    The allegations in Paragraph 108 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 108 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

108 as they relate to other Defendants and, therefore, denies all such allegations.

       109.    The allegations in Paragraph 109 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 109 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

109 as they relate to other Defendants and, therefore, denies all such allegations.

       110.    Mayne admits that it aggressively and lawfully competed in the Doxy DR market.

Mayne denies the remaining allegations in Paragraph 110.

       111.    Mayne denies the allegations in Paragraph 111.

       112.    The allegations in the first, second, and fifth bullet points of Paragraph 112 are

not directed toward Mayne, and therefore no response is required. To the extent a response is

required, Mayne denies such allegations in Paragraph 112 to the extent they purport to relate to

Mayne. Mayne denies the remaining allegations in Paragraph 112.

       113.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 113 and, therefore, denies all such allegations.

       C.      Defendants Orchestrated Their Collusion Through In-Person Meetings at
               Trade Association Meetings, Industry Meetings, and Other Events.

       114.    Mayne denies the allegations in Paragraph 114.


                                                 20
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 22 of 49




       115.    Mayne denies the allegations in Paragraph 115.

       116.    Mayne denies the allegations in Paragraph 116.

       117.    Mayne denies the allegations in Paragraph 117.

       118.    Mayne denies the allegations in Paragraph 118.

       119.    The allegations in Paragraph 119 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 119 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

119 as they relate to other Defendants and, therefore, denies all such allegations.

       120.    Mayne denies the allegations of Paragraph 120.

       121.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 121 and, therefore, denies all such allegations.

       122.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 122 and, therefore, denies all such allegations.

       123.    The allegations in Paragraph 123 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 123 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

123 as they relate to other Defendants and, therefore, denies all such allegations.

       124.    The allegations in Paragraph 124 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 124 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                 21
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 23 of 49




124 as they relate to other Defendants and, therefore, denies all such allegations.

       125.    The allegations in Paragraph 125 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 125 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

125 as they relate to other Defendants and, therefore, denies all such allegations.

       126.    The allegations in Paragraph 126 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 126 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

126 as they relate to other Defendants and, therefore, denies all such allegations.

       127.    The allegations in Paragraph 127 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 127 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

127 as they relate to other Defendants and, therefore, denies all such allegations.

       128.    The allegations in Paragraph 128 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 128 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

128 as they relate to other Defendants and, therefore, denies all such allegations.

       129.    The allegations in Paragraph 129 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                22
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 24 of 49




Paragraph 129 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

129 as they relate to other Defendants and, therefore, denies all such allegations.

       130.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 130 and, therefore, denies all such allegations.

       131.    The allegations in Paragraph 131 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 131 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

131 as they relate to other Defendants and, therefore, denies all such allegations.

       132.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 132 and, therefore, denies all such allegations.

       133.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 133 and, therefore, denies all such allegations.

       134.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 134 and, therefore, denies all such allegations.

       135.    The allegations in Paragraph 135 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 135 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

135 as they relate to other Defendants and, therefore, denies all such allegations.

       136.    The allegations in Paragraph 136 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                 23
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 25 of 49




Paragraph 136 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

136 as they relate to other Defendants and, therefore, denies all such allegations.

       137.    Mayne denies the allegations in Paragraph 137.

       138.    The allegations in Paragraph 138 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 138 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

138 as they relate to other Defendants and, therefore, denies all such allegations.

       139.    The allegations in Paragraph 139 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 139 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

139 as they relate to other Defendants and, therefore, denies all such allegations.

       140.    The allegations in Paragraph 140 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 140 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

140 as they relate to other Defendants and, therefore, denies all such allegations

       141.    The allegations in Paragraph 141 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 141 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                24
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 26 of 49




141 as they relate to other Defendants and, therefore, denies all such allegations.

       142.    The allegations in Paragraph 142 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 142 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

142 as they relate to other Defendants and, therefore, denies all such allegations.

       143.    The allegations in Paragraph 143 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 143 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

143 as they relate to other Defendants and, therefore, denies all such allegations.

       144.    The allegations in Paragraph 144 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 144 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

144 as they relate to other Defendants and, therefore, denies all such allegations.

       145.    The allegations in Paragraph 145 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 145 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

145 as they relate to other Defendants and, therefore, denies all such allegations.

       146.    The allegations in Paragraph 146 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                25
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 27 of 49




Paragraph 146 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

146 as they relate to other Defendants and, therefore, denies all such allegations.

       147.    The allegations in Paragraph 147 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 147 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

147 as they relate to other Defendants and, therefore, denies all such allegations

       148.    The allegations in Paragraph 148 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 148 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

148 as they relate to other Defendants and, therefore, denies all such allegations

       149.    The allegations in Paragraph 149 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 149 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

149 as they relate to other Defendants and, therefore, denies all such allegations.

       150.    The allegations in Paragraph 150 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 150 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

150 as they relate to other Defendants and, therefore, denies all such allegations.




                                                26
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 28 of 49




       151.    The allegations in Paragraph 151 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 151 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

151 as they relate to other Defendants and, therefore, denies all such allegations.

       152.     The allegations in Paragraph 152 are not directed toward Mayne, and therefore

no response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 152 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

152 as they relate to other Defendants and, therefore, denies all such allegations.

       153.    Mayne admits that certain of its representatives attended a NACDS event in

Boston, Massachusetts in 2014. Mayne lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 153 and, therefore, denies all

such allegations. Mayne lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 153 as they relate to other Defendants and,

therefore, denies all such allegations.

       154.    The allegations in Paragraph 154 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 154 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

154 as they relate to other Defendants and, therefore, denies all such allegations.

       155.    The allegations in Paragraph 155 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                27
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 29 of 49




Paragraph 155 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

155 as they relate to other Defendants or third parties and, therefore, denies all such allegations.

       156.    Mayne denies the allegations in Paragraph 156.

       157.    Mayne denies the allegations in Paragraph 157.

       158.    The allegations in Paragraph 158 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 158 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

158 as they relate to other Defendants or third parties and, therefore, denies all such allegations

       159.    The allegations in Paragraph 159 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 159 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

159 as they relate to other Defendants or third parties and, therefore, denies all such allegations.

       160.    Mayne denies the allegations in Paragraph 160.

       161.    Mayne denies the allegations in Paragraph 161.

       162.    Mayne denies the allegations in Paragraph 162.

       1.      Investor communications demonstrate Defendants’ intent to fix and maintain
               supracompetitive prices.

       163.    To the extent they purport to relate to Mayne, Mayne denies the allegations in

Paragraph 163. Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 163 as they relate to other Defendants and, therefore, denies all

such allegations.



                                                 28
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 30 of 49




       164.    The allegations in Paragraph 164 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 164 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

164 as they relate to other Defendants and, therefore, denies all such allegations.

       165.    The allegations in Paragraph 165 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 165 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

165 as they relate to other Defendants and, therefore, denies all such allegations.

       166.    The allegations in Paragraph 166 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 166 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

166 as they relate to other Defendants and, therefore, denies all such allegations.

       167.    The allegations in Paragraph 167 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 167 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

167 as they relate to other Defendants and, therefore, denies all such allegations.

       168.    The allegations in Paragraph 168 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 168 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or




                                                29
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 31 of 49




information sufficient to form a belief about the truth of the remaining allegations in Paragraph

168 as they relate to other Defendants and, therefore, denies all such allegations.

       169.    Mayne denies the allegations in Paragraph 169.

       170.    Mayne denies the allegations in Paragraph 170.

       171.    The allegations in Paragraph 171 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 171 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

171 as they relate to other Defendants and, therefore, denies all such allegations.

       172.    The allegations in Paragraph 172 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 172 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

172 as they relate to other Defendants and, therefore, denies all such allegations.

       173.    The allegations in Paragraph 173 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 173 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

173 as they relate to other Defendants and, therefore, denies all such allegations.

       174.    The allegations in Paragraph 174 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 174 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                30
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 32 of 49




174 as they relate to other Defendants and, therefore, denies all such allegations.

       175.    The allegations in Paragraph 175 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 175 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

175 as they relate to other Defendants and, therefore, denies all such allegations.

       176.    The allegations in Paragraph 176 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 176 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

176 as they relate to other Defendants and, therefore, denies all such allegations.

       177.    The allegations in Paragraph 177 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 177 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

177 as they relate to other Defendants and, therefore, denies all such allegations.

       178.    The allegations in Paragraph 178 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 178 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

178 as they relate to other Defendants and, therefore, denies all such allegations.

       179.    The allegations in Paragraph 179 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                31
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 33 of 49




Paragraph 179 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

179 as they relate to other Defendants and, therefore, denies all such allegations.

       180.    The allegations in Paragraph 180 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 180 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

180 as they relate to other Defendants and, therefore, denies all such allegations.

       181.    The allegations in Paragraph 181 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 181 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

181 as they relate to other Defendants and, therefore, denies all such allegations.

       182.    The allegations in Paragraph 182 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 182 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

182 as they relate to other Defendants and, therefore, denies all such allegations.

       183.    The allegations in Paragraph 183 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 183 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

183 as they relate to other Defendants and, therefore, denies all such allegations.




                                                32
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 34 of 49




       184.    The allegations in Paragraph 184 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 184 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

184 as they relate to other Defendants and, therefore, denies all such allegations.

       185.    The allegations in Paragraph 185 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 185 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

185 as they relate to other Defendants and, therefore, denies all such allegations.

       186.    The allegations in Paragraph 186 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 186 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

186 as they relate to other Defendants and, therefore, denies all such allegations.

       187.    The allegations in Paragraph 187 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 187 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

187 as they relate to other Defendants and, therefore, denies all such allegations.

       188.    The allegations in Paragraph 188 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 188 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or




                                                33
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 35 of 49




information sufficient to form a belief about the truth of the remaining allegations in Paragraph

188 as they relate to other Defendants and, therefore, denies all such allegations.

       189.    The allegations in Paragraph 189 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 189 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

189 as they relate to other Defendants and, therefore, denies all such allegations.

       190.    The allegations in Paragraph 190 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 190 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

190 as they relate to other Defendants and, therefore, denies all such allegations.

       191.    The allegations in Paragraph 191 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 191 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

191 as they relate to other Defendants and, therefore, denies all such allegations.

       192.    The allegations in Paragraph 192 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 192 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

192 as they relate to other Defendants and, therefore, denies all such allegations.

       193.    The allegations in Paragraph 193 are not directed toward Mayne, and therefore no




                                                34
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 36 of 49




response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 193 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

193 as they relate to other Defendants and, therefore, denies all such allegations.

       194.    The allegations in Paragraph 194 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 194 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

194 as they relate to other Defendants and, therefore, denies all such allegations.

       195.    The allegations in Paragraph 195 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 195 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

195 as they relate to other Defendants and, therefore, denies all such allegations.

       196.    The allegations in Paragraph 196 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 196 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

196 as they relate to other Defendants and, therefore, denies all such allegations.

       197.    The allegations in Paragraph 197 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 197 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph




                                                35
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 37 of 49




197 as they relate to other Defendants and, therefore, denies all such allegations.

       2.      Industry commentary indicates Defendants’ collusion is a plausible
               explanation for the increase in Doxycycline price

       198.    Mayne denies the allegations in the first sentence of Paragraph 198. Mayne lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 198 and, therefore, denies all such allegations.

       199.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 199 and, therefore, denies all such allegations.

       200.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 200 and, therefore, denies all such allegations.

       201.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 201 and, therefore, denies all such allegations.

D.     Defendants’ Conduct in Generic Drug Pricing Is Under Investigation by the United
       States Congress, the DOJ, and the State Attorney General.

       1.      Congress launched an investigation in response to news reports of a dramatic
               rise in the price of certain generic drugs.

       202.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 202 and, therefore, denies all such allegations.

       203.    The allegations in Paragraph 203 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 203 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

203 as they relate to other Defendants and, therefore, denies all such allegations.

       204.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 204 and, therefore, denies all such allegations.


                                                 36
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 38 of 49




       205.    The allegations in Paragraph 205 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 205 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

205 as they relate to other Defendants and, therefore, denies all such allegations.

       206.    The allegations in Paragraph 206 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 206 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

206 as they relate to other Defendants and, therefore, denies all such allegations.

       207.    The allegations in Paragraph 207 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 207 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

207 as they relate to other Defendants and, therefore, denies all such allegations.

       208.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 208 and, therefore, denies all such allegations.

       209.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 209 and, therefore, denies all such allegations.

       2.      The DOJ launched a broad criminal investigation into anticompetitive
               conduct by generic drug manufacturers.

       210.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 210 and, therefore, denies all such allegations.

       211.    Mayne lacks knowledge or information sufficient to form a belief about the truth


                                                 37
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 39 of 49




of the allegations in the first four sentences of Paragraph 211 and, therefore, denies all such

allegations. The allegations in the last sentence of Paragraph 211 are not directed toward Mayne,

and therefore no response is required. To the extent a response is required, Mayne denies the

allegations in the last sentence of Paragraph 211 to the extent they purport to relate to Mayne.

Mayne lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in the last sentence of Paragraph 211 as they relate to other Defendants

and, therefore, denies all such allegations.

       212.    The allegations in Paragraph 212 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 212 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

212 as they relate to other Defendants and, therefore, denies all such allegations.

       213.    Mayne denies the allegations in Paragraph 213.

       214.    The allegations in Paragraph 214 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 214 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

214 as they relate to other Defendants and, therefore, denies all such allegations.

       215.    The allegations in Paragraph 215 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 215 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

215 as they relate to other Defendants and, therefore, denies all such allegations.




                                                38
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 40 of 49




       216.    The allegations in Paragraph 216 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 216 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

216 as they relate to other Defendants and, therefore, denies all such allegations.

       217.    The allegations in Paragraph 217 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 217 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

217 as they relate to other Defendants and, therefore, denies all such allegations.

       218.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 218 and, therefore, denies all such allegations.

       219.    Mayne denies the allegations in the first sentence of Paragraph 219. Mayne lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 219 and, therefore, denies all such allegations.

       220.    Mayne denies the allegations in Paragraph 220.

       221.    The allegations in Paragraph 221 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in

Paragraph 221 to the extent they purport to relate to Mayne.          Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

221 as they relate to other Defendants and, therefore, denies all such allegations.

       222.    The allegations in Paragraph 222 are not directed toward Mayne, and therefore no

response is required. To the extent a response is required, Mayne denies the allegations in




                                                 39
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 41 of 49




Paragraph 222 to the extent they purport to relate to Mayne.           Mayne lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

222 as they relate to other Defendants or third-parties and, therefore, denies all such allegations.

       223.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 223 and, therefore, denies all such allegations.

       224.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 224 and, therefore, denies all such allegations.

       3.      Led by State of Connecticut, 45 state attorneys general launched their own
               investigation of antitrust violations in the generic drug industry.

       225.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 225 and, therefore, denies all such allegations.

       226.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 226 and, therefore, denies all such allegations.

       227.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 227 and, therefore, denies all such allegations.

       228.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 228 and, therefore, denies all such allegations.

       229.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 229 and, therefore, denies all such allegations.

       230.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 230 and, therefore, denies all such allegations.

VI.    DOXYCYCLINE MARKET IS HIGHLY SUSCEPTIBLE TO COLLUSION

       231.    Mayne denies the allegations of Paragraph 231.

       232.    Mayne denies the allegations of Paragraph 232.


                                                 40
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 42 of 49




       233.    Mayne denies the allegations of Paragraph 233.

                           VII.   CLASS ACTION ALLEGATIONS

       234.    Mayne denies the allegations in Paragraph 234.

       235.    Mayne denies the allegations of Paragraph 235.

       236.    Mayne denies the allegations of Paragraph 236.

       237.    Mayne denies the allegations of Paragraph 237.

       238.    Mayne denies the allegations of Paragraph 238.

       239.    Mayne denies the allegations of Paragraph 239.

       240.    Mayne denies the allegations of Paragraph 240.

       241.    Mayne denies the allegations of Paragraph 241.

       242.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 242 and, therefore, denies all such allegations.

                                  VIII. ANTITRUST INJURY

       243.    Mayne lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the first sentence of Paragraph 243 and, therefore, denies all such

allegations. Mayne denies the remaining allegations of Paragraph 243.

       244.    Mayne denies the allegations of Paragraph 244.

       245.    Mayne denies the allegations of Paragraph 245.

       246.    Mayne denies the allegations of Paragraph 246.

IX.    CLAIM FOR RELIEF – VIOLATION OF SECTION 1 OF THE SHERMAN ACT

       247.    Mayne denies the allegations of Paragraph 247.

       248.    Mayne denies the allegations of Paragraph 248.

       249.    Mayne denies the allegations of Paragraph 249.




                                                 41
      Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 43 of 49




       250.    Mayne denies the allegations of Paragraph 250.

       251.    Mayne denies the allegations of Paragraph 251.

       252.    Mayne denies the allegations of Paragraph 252.

       253.    Mayne denies the allegations of Paragraph 253.

       254.    Mayne denies the allegations of Paragraph 254.

       255.    Mayne denies the allegations of Paragraph 255.

                                X.      PRAYER FOR RELIEF

       A.      The allegations of this Paragraph A set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

       B.      The allegations of this Paragraph B set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

       C.      The allegations of this Paragraph C set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

       D.      The allegations of this Paragraph D set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

       E.      The allegations of this Paragraph E set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

       F.      The allegations of this Paragraph F set forth legal conclusions to which no

response is required, but if a response is required, Manye denies such allegations.

                                 AFFIRMATIVE DEFENSES

       As stated in its Answer above, Mayne does not admit any liability, that Plaintiffs have

been injured or damaged in any way, or that Plaintiffs are entitled to any relief whatsoever.

Nevertheless, Mayne pleads in the alternative the following affirmative defenses. Mayne does




                                                42
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 44 of 49




not assume the burden of proof for any issue as to which applicable law places the burden upon

Plaintiffs. Mayne incorporates by reference any defenses applicable to it that are asserted by any

other Defendant as if fully set forth herein.

                                         FIRST DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations

and/or repose.

                                       SECOND DEFENSE

       Plaintiffs’ fail to state a claim upon which relief can be granted.

                                        THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because, if and to the extent that

Plaintiffs have been damaged, which Mayne denies, the amount of damages that Plaintiffs allege

to have suffered is too remote or speculative to allow recovery, and it is impossible to ascertain

and allocate such alleged damages with reasonable certainty.

                                       FOURTH DEFENSE

       If and to the extent Plaintiffs have been damaged, which Mayne denies, Plaintiffs, by the

exercise of reasonable diligence, could have mitigated their damages by purchasing substitute

products or purchasing from alternative suppliers. Plaintiffs did not mitigate their damages and

therefore are barred from recovery. Alternatively, any damages sustained by Plaintiffs, which

Mayne denies, must be reduced by the amount that such damages would have been reduced had

Plaintiffs exercised reasonable diligence in mitigating their damages.

                                        FIFTH DEFENSE

       Plaintiffs attempt to allege a conspiracy spanning five or more years that it claims

resulted in them paying higher prices for the products in issue. Plaintiffs allege no facts that

explain or justify its delay in bringing this lawsuit. To the extent Plaintiffs could have brought

essentially the same suit years earlier, Plaintiffs are barred from pursuing all or part of such

claims by the doctrines of waiver, estoppel, unclean hands, and/or laches.




                                                 43
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 45 of 49




                                       SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because any injury or damages the

Plaintiffs may have suffered were caused solely or proximately by market conditions or the acts

and omissions of others and not by any act or omission attributable to Mayne, and any injury

suffered was not of the type that the relevant statutes were designed to prevent.

                                     SEVENTH DEFENSE

       Plaintiffs’ claims are barred because the actions or practices of Mayne that are the subject

of the Complaint were undertaken unilaterally for legitimate business reasons and in pursuant of

Mayne’s independent interests and those of its customers, and were not the result of any contract,

combination, or conspiracy between Mayne and any other person or entity.

                                      EIGHTH DEFENSE

       Plaintiffs’ claims are barred to the extent any recovery by Plaintiff would be duplicative

of recovery by other plaintiffs and other lawsuits, subjecting Mayne to the possibility of multiple

recovery; such recovery is barred by the Fifth, Eighth, and Fourteenth Amendments to the United

States Constitution.

                                       NINTH DEFENSE

       If and to the extent that Plaintiffs have been damaged, which Mayne denies, Plaintiffs’

claims for equitable relief are barred because Plaintiff has an adequate remedy at law and there is

no threat of present, future, or continuing harm.

                                       TENTH DEFENSE

       On information and belief, some supply and sales agreements between one or more of the

Defendants and the Plaintiffs contain mandatory arbitration clauses, venue clauses, or jury

waivers. This Court lacks jurisdiction to adjudicate any claim pertaining to those agreements.




                                                44
       Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 46 of 49




                                      ELEVENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs and the putative class

lack standing to assert their claims under applicable statutory requirements and Article III of the

United States Constitution.

                                       TWELFTH DEFENSE

        Plaintiffs’ alleged damages, if any, were caused, in whole or in part, by Plaintiffs’ own

conduct, by the conduct of persons or entities with regard to whom Plaintiffs are legally

responsible, and/or by the conduct of persons or entities with regard to whom Mayne is not

legally responsible, and not by any alleged conduct on the part of Mayne.

                                      THIRTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by any non-settling Defendants’ right to

set off any amounts paid to Plaintiffs by an Defendants who have settled, or do settle, Plaintiffs’

claims against them in this action.

                                    FOURTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, due to the ratification or, and consent to,

any conduct attributable to Mayne.

                                      FIFTEENTH DEFENSE

        Plaintiffs’ claims are barred because this action may not be maintained as a class action.

                                      SIXTEENTH DEFENSE

        Plaintiffs have not suffered any actual injury or damage as a result of any conduct alleged

as a basis of this lawsuit.

                                   SEVENTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because no act or omission by Mayne

substantially lessened competition in any properly defined market.




                                                  45
      Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 47 of 49




                                   EIGHTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ damages, if any,

resulted from the acts or omissions of third-parties over whom Mayne has no control, and thus

constitute intervening or superseding causes of harm.

                                   NINETEENTH DEFENSE

       Mayne has not knowingly or intentionally waived any applicable affirmative defenses

and reserves the right to assert and rely on such other applicable affirmative defenses as may

become available by law, or pursuant to statute, or during discovery proceedings.           Mayne

reserves the right to amend its answer and its affirmative defenses accordingly, and to delete

affirmative defenses that it determines are not applicable during the course of subsequent

discovery.

                                    TWENTIETH DEFENSE

       Mayne adopts by reference any additional and applicable defense pleaded by any other

Defendant in this matter.

                                  DEMAND FOR JUDGMENT

       WHEREFORE, Mayne requests that the Court enter judgment for it by adjudging and

decreeing that:

                  A.   Plaintiffs’ claims as to Mayne be dismissed with prejudice;

                  B.   Mayne has not combined and conspired in violation of Section 1 of the

Sherman Act, 15 U.S.C. §§ 1;

                  C.   Mayne has not violated any other law or prohibition;

                  D.   Plaintiffs are not entitled to recover any damages from Mayne;

                  E.   Plaintiffs are not entitled to equitable relief;

                  F.   Mayne recover its costs of this suit, including reasonable attorneys’ fees as

provided by law; and

                  G.   Mayne receive such other or further relief as may be just and proper.




                                                  46
      Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 48 of 49




                                   Respectfully Submitted,

Dated: January 31, 2019            /s/ Michael E. Martinez

                                   Michael Martinez
                                   Steven Kowal
                                   Lauren Norris Donahue
                                   Brian J. Smith
                                   K&L GATES LLP
                                   70 W. Madison St., Suite 3300
                                   Chicago, IL 60602
                                   Tel. 312-372-1121
                                   Fax 312-827-8000
                                   michael.martinez@klgates.com
                                   steven.kowal@klgates.com
                                   lauren.donahue@klgates.com
                                   brian.j.smith@klgates.com

                                   Counsel for Defendant Mayne Pharma Inc.




                                     47
      Case 2:16-DX-27241-CMR Document 109 Filed 01/31/19 Page 49 of 49




                                CERTIFICATE OF SERVICE

       I, Michael E. Martinez, hereby certify that on January 31, 2019, a true and correct copy

of   the   foregoing   DEFENDANT          MAYNE        PHARMA        INC.’S    ANSWER      TO

CONSOLIDATED DIRECT PURCHASER CLASS ACTION COMPLAINT was filed

electronically and are available for viewing and downloading from the Court’s ECF System,

pursuant to Local Rule 5.1.2(8)(b). I further certify that the foregoing documents were served

electronically upon all counsel of record via the ECF System and/or electronic mail.



Dated: January 31, 2019                                    /s/ Michael Martinez

                                                           Michael Martinez
                                                           K&L GATES LLP
                                                           70 W. Madison St., Suite 3300
                                                           Chicago, IL 60602
                                                           Tel. 312-372-1121
                                                           michael.martinez@klgates.com

                                                           Counsel for Defendant Mayne
                                                           Pharma Inc.




                                               48
